89 F.3d 837
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David WELCH, Plaintiff-Appellant,v.W.R. GRACE & CO.-CONN., DEARBORN DIVISION, Defendant-Appellee.
No. 95-1614.
United States Court of Appeals, Sixth Circuit.
June 10, 1996.

Before:  RYAN and NORRIS, Circuit Judges;  DOWD, District Judge.*
PER CURIAM.


1
Plaintiff, David Welch, appeals from the order of the district court granting summary judgment to defendant, W.R. Grace & Co., in his action alleging sex discrimination in the workplace.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendant.


3
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion and Order dated April 27, 1995.



*
 The Honorable David D. Dowd, Jr., United States District Judge for the Northern District of Ohio, sitting by designation